Case 1:19-cr-00575-AMD-RLM Document 300-1 Filed 06/02/21 Page 1 of 3 PageID #: 2260




                EXHIBIT 1
Case 1:19-cr-00575-AMD-RLM Document 300-1 Filed 06/02/21 Page 2 of 3 PageID #: 2261



   Jonathan Clark



   November 30, 2020

   The Honorable Frederic Block
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

           Re:      John Simonlacaj



   Your Honor,

          I am writing to urge leniency in the sentencing of my coworker and mentor John Simonlacaj. I
   am aware of John’s legal situation but feel compelled to write you as this is not the person I have come
   to know and want to tell you about the John Simonlacaj I know.

            My name is Jonathan Clark I am a senior project manager and worked in construction
   management for the last 25 years. When I started my career, I was taught that our sole purpose is to
   deliver a top-quality job for the best possible price and on time, which is something I believe and strive
   for to this very day.

            I met John Simonlacaj in January 2014, when I had the good fortune of being hired by John at
   HFZ and during my time working for John I found him to be a great leader, a role model, dedicated,
   hardworking, always looking out for the best interest of the company and his staff. These are the same
   basic principles I believe in. John also believes in his people and holds them to high standards more, so
   John believed in me and was the first one to give me an opportunity to run my own project and team.
   John had given me a 25-story renovation project and told me to run it as my own business a freedom I
   had never experienced before. We met twice a week to review the project status and with his guidance I
   ran a very successful project, but like any construction job this one had its challenges about a year into
   the project things started to go sideways due to owner changes, coworkers not performing and
   subcontracts failing. Even with pressure from the principals John continued to believe in me and trusted
   me to turn things around. We made a few changes to the staff and within a few weeks I was able to turn
   the job around. I never had anyone believe in me like John and can’t thank him enough for the
   opportunity and confidence he gave me. It was truly an experience of a lifetime.

           There are several things I’ve learned from John over the years and just wanted to point out a
   few and how John was a positive influence on my life and career. During meetings I was always amazed
   how he would quietly listen to everyone’s input and made sure he had all the information before making
   decision. John’s decisions were always well informed and in the best interest of the company, but more
   importantly they ultimately came from his staff. I later understood this allowed us to buy-in and be
   committed to the common goal. At the time I did not realize how important this is in building and
Case 1:19-cr-00575-AMD-RLM Document 300-1 Filed 06/02/21 Page 3 of 3 PageID #: 2262



   developing staff. John valued everyone and their opinions. This is one example why I admire John’s
   leadership and try to emulate.

            John set high standards for quality and craftsmanship not only with the physical work on the
   projects, but also on the way we ran our projects. John always pushed us (me) to strive for excellence
   never settling for mediocracy. Again, something I learned early in my career when dealing with
   subcontractors, but John not only reinforced this but expected the same from me, he set the bar high
   from day nothing less than our best. Over the 6 years I worked for John and with his guidance I was able
   to grow not only as a construction management, but also learned what it really takes to be a
   developer/owner. I never realized how much was involved with being a developer/owner and received a
   crash course from John. It was a great experience. I always found John to be a fair and reasonable
   person and admire him finding myself striving to be more like him. I say this because he was a great
   leader, teacher, and mentor. I only hope that I can be a positive influence on people that work for me
   now and in the future as John was to me.

          I know and truly believe John is a good man at heart which is evident not only by how we
   worked together but knowing we both are rooted with a strong Family & Catholic values. This I learned
   from conversations over the years and having the opportunity to work with his son one summer break.

           I hope you can see what a positive role model John was for me and how much he has help
   change my life for the better. I know given the chance John will continue to mentor others the way he
   mentored me. I do consider myself better for knowing John and am truly grateful for all he has taught
   me which is a debt I may never be able to repay, but I will always strive to pay it forward which is the
   excellence John always pushed for.




           Thank you,



           Jonathan Clark
